ORDER
The Court on May 10, 2016, having ordered that ROBERT H. LEINER of WESTMONT, who was admitted to the bar of this State in 1993, be temporarily suspended from the practice of law pursuant to Rule l:20-15(k), effective June 10, 2016, for failure to comply with the stipulation of settlement entered into between respondent and the District IV Fee Arbitration Committee in Docket NO. IV-2015-0032F, and to pay a sanction of $500 to the Disciplinary Oversight Committee in DRB 16-104;
And it having been reported to the Court that ROBERT H. LEINER has complied with the stipulation of settlement and has paid the Disciplinary Oversight Committee the $500 sanction;
And good cause appearing;
It is ORDERED that ROBERT H. LEINER is reinstated to the practice of law, effective immediately.